Exhibit 10.1

AMENDED AND RESTATED

NON-QUALIFIED STOCK OPTION

non-transferable

GRANT TO

 

(the “Participant”)

the right to purchase (the “Option”) from Superior Essex Inc. (the “Company”)

 

shares of its common stock, par value $0.01 per share, at the exercise price of
$      per share

 

pursuant to and subject to the provisions of the Superior Essex Inc. 2003 Stock
Incentive Plan (the “Plan”) and to the terms and conditions set forth on the
reverse hereof.  By accepting the Option, the Participant, shall be deemed to
have agreed to the terms and conditions set forth in this Certificate and the
Plan. This Certificate is an amendment and restatement of the Option Certificate
granted to the Participant, dated as of      , 2004.  All terms are the same,
except that, in order to comply with Code Section 409A, the exercise price with
respect to those shares vesting after December 31, 2004 has been increased from
$10.00 to $     , which was the fair market value of the Shares on the Grant
Date.  The exercise price of the Option with respect to Shares vesting prior to
December 31, 2004 remains at $10.00 per share.

IN WITNESS WHEREOF, Superior Essex Inc. acting by and through its duly
authorized officers, has caused this Certificate to be executed as of the day
and year first above written.

 

 

SUPERIOR ESSEX INC.

 

 

 

 

By:

 

 

 

Its: Authorized Officer

 

 

 

 

 

Option Grant Date:                    , 2004

 

 

 

 

 

Accepted by the Participant:

 

--------------------------------------------------------------------------------


 


1.     GRANT OF OPTION.  THE COMMITTEE (THE “COMMITTEE”) APPOINTED BY THE BOARD
OF DIRECTORS OF THE COMPANY TO ADMINISTER THE SUPERIOR ESSEX INC. 2003 STOCK
INCENTIVE PLAN (THE “PLAN”), HEREBY GRANTS TO THE PARTICIPANT NAMED ON THE
REVERSE HEREOF, UNDER THE PLAN, A NON-QUALIFIED STOCK OPTION (THE “OPTION”) TO
PURCHASE FROM THE COMPANY, ON THE TERMS AND CONDITIONS SET FORTH IN THIS
CERTIFICATE (THE “CERTIFICATE”), THE NUMBER OF SHARES (“SHARES”) INDICATED ON
THE REVERSE HEREOF OF THE COMPANY’S $0.01 PAR VALUE COMMON STOCK (“COMMON
STOCK”), AT THE EXERCISE PRICE PER SHARE SET FORTH ON THE REVERSE HEREOF (THE
“OPTION PRICE”).  CAPITALIZED TERMS USED HEREIN AND NOT OTHERWISE DEFINED SHALL
HAVE THE MEANINGS ASSIGNED TO SUCH TERMS IN THE PLAN.  UNLESS OTHERWISE
INDICATED, ANY CAPITALIZED TERM USED BUT NOT DEFINED HEREIN SHALL HAVE THE
MEANING ASCRIBED TO SUCH TERM IN THE PLAN.  BY ACCEPTING THIS OPTION, THE
PARTICIPANT IS DEEMED TO AGREE TO COMPLY WITH THE TERMS OF THE PLAN, THIS
CERTIFICATE AND ALL APPLICABLE LAWS AND REGULATIONS.


2.     TAX MATTERS.  NO PART OF THE OPTION GRANTED HEREBY IS INTENDED TO QUALIFY
AS AN “INCENTIVE STOCK OPTION” UNDER SECTION 422 OF THE INTERNAL REVENUE CODE OF
1986, AS AMENDED (THE “CODE”).


3.     VESTING.  (A)  EXCEPT AS SET FORTH IN SUBSECTION (B) BELOW, THE OPTION
SHALL BECOME EXERCISABLE AS PROVIDED BELOW, WHICH SHALL BE CUMULATIVE.  TO THE
EXTENT THAT THE OPTION HAS BECOME EXERCISABLE WITH RESPECT TO A NUMBER OF SHARES
OF COMMON STOCK AS PROVIDED BELOW, THE OPTION MAY THEREAFTER BE EXERCISED BY THE
PARTICIPANT, IN WHOLE OR IN PART, AT ANY TIME OR FROM TIME TO TIME PRIOR TO THE
EXPIRATION OF THE OPTION AS PROVIDED HEREIN AND IN ACCORDANCE WITH SECTION
6.3(D) OF THE PLAN, INCLUDING, WITHOUT LIMITATION, THE FILING OF SUCH WRITTEN
FORM OF EXERCISE NOTICE, IF ANY, AS MAY BE REQUIRED BY THE COMMITTEE AND PAYMENT
IN FULL OF THE OPTION PRICE MULTIPLIED BY THE NUMBER OF SHARES OF COMMON STOCK
SO EXERCISED.  UPON EXPIRATION OF THE OPTION, THE OPTION SHALL BE CANCELED AND
NO LONGER EXERCISABLE.  THE FOLLOWING TABLE INDICATES EACH DATE UPON WHICH THE
PARTICIPANT SHALL BE ENTITLED TO EXERCISE THE OPTION WITH RESPECT TO THE
PERCENTAGE OF SHARES VESTED INDICATED BESIDE THAT DATE PROVIDED THAT THE
PARTICIPANT IS CONTINUOUSLY EMPLOYED (OR ON APPROVED LEAVE OF ABSENCE) AT ALL
TIMES UNTIL THE APPLICABLE VESTING DATE:

Vesting Date

 

Number of Shares Vested

 

One Year After Grant Date (indicated on the reverse hereof)

 

33

%

Two Years After Grant Date

 

33

%

Three Years After Grant Date

 

34

%

 

There shall be no proportionate or partial vesting in the periods prior to each
vesting date and all vesting shall occur only on the appropriate vesting date.


(B)   THE COMMITTEE MAY, IN ITS SOLE DISCRETION, PROVIDE FOR ACCELERATED VESTING
OF THE OPTION AT ANY TIME.


4.     OPTION TERM.  THE TERM OF  EACH OPTION SHALL BE TEN (10) YEARS AFTER THE
GRANT DATE, SUBJECT TO EARLIER TERMINATION IN THE EVENT OF THE PARTICIPANT’S
TERMINATION OF EMPLOYMENT AS SPECIFIED IN SECTION 5 BELOW.


5.     TERMINATION.

Subject to Section 4 above and the terms of the Plan, the Option, to the extent
vested at the time of the Participant’s Termination of Employment, shall remain
exercisable to the extent provided in Section 8.2 of the Plan.


                ANY PORTION OF THE OPTION THAT IS NOT VESTED AS OF THE DATE OF
THE PARTICIPANT’S TERMINATION OF EMPLOYMENT FOR ANY REASON SHALL TERMINATE AND
EXPIRE AS OF THE DATE OF SUCH TERMINATION OF EMPLOYMENT.


6.     RESTRICTION ON TRANSFER OF OPTION.  NO PART OF THE OPTION SHALL BE
TRANSFERABLE OTHER THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND
DURING THE LIFETIME OF THE PARTICIPANT, MAY BE EXERCISED ONLY BY THE PARTICIPANT
OR THE PARTICIPANT’S GUARDIAN OR LEGAL REPRESENTATIVE.  IN ADDITION, THE OPTION
SHALL NOT BE ASSIGNED, NEGOTIATED, PLEDGED OR HYPOTHECATED IN ANY WAY (EXCEPT AS
PROVIDED BY LAW OR HEREIN), AND THE OPTION SHALL NOT BE SUBJECT TO EXECUTION,
ATTACHMENT OR SIMILAR PROCESS.  UPON ANY ATTEMPT TO TRANSFER THE OPTION OR IN
THE EVENT OF ANY LEVY UPON THE OPTION BY REASON OF ANY EXECUTION, ATTACHMENT OR
SIMILAR PROCESS CONTRARY TO THE PROVISIONS HEREOF, THE OPTION SHALL IMMEDIATELY
BECOME NULL AND VOID.  NOTWITHSTANDING THE FOREGOING, THE OPTION SHALL BE
TRANSFERABLE TO THE PARTICIPANT’S SPOUSE OR FORMER SPOUSE PURSUANT TO A DOMESTIC
RELATIONS ORDER UNDER APPLICABLE STATE LAW THAT IS REASONABLY ACCEPTABLE TO THE
COMMITTEE.  ANY SUCH TRANSFEREE MAY NOT SUBSEQUENTLY TRANSFER THE OPTION OTHER
THAN BY WILL OR BY THE LAWS OF DESCENT AND DISTRIBUTION AND THE OPTION (AND ANY
COMMON STOCK ACQUIRED AS A RESULT OF THE EXERCISE OF THE OPTION) REMAINS SUBJECT
TO THE TERMS OF THIS CERTIFICATE AND THE PLAN.


7.     RIGHTS AS A STOCKHOLDER.  THE PARTICIPANT SHALL HAVE NO RIGHTS AS A
STOCKHOLDER WITH RESPECT TO ANY SHARES COVERED BY THE OPTION UNLESS AND UNTIL
THE PARTICIPANT HAS BECOME THE HOLDER OF RECORD OF THE SHARES, AND NO
ADJUSTMENTS SHALL BE MADE FOR DIVIDENDS IN CASH OR OTHER PROPERTY, DISTRIBUTIONS
OR OTHER RIGHTS IN RESPECT OF ANY SUCH SHARES, EXCEPT AS OTHERWISE SPECIFICALLY
PROVIDED FOR IN THE PLAN.


8.     PROVISIONS OF PLAN CONTROL.  THIS CERTIFICATE IS SUBJECT TO ALL THE
TERMS, CONDITIONS AND PROVISIONS OF THE PLAN, INCLUDING, WITHOUT LIMITATION, THE
AMENDMENT PROVISIONS THEREOF, AND TO SUCH RULES, REGULATIONS AND INTERPRETATIONS
RELATING TO THE PLAN AS MAY BE ADOPTED BY THE COMMITTEE AND AS MAY BE IN EFFECT
FROM TIME TO TIME.  THE PLAN IS INCORPORATED HEREIN BY REFERENCE.  IF AND TO THE
EXTENT THAT THIS CERTIFICATE CONFLICTS OR IS INCONSISTENT WITH THE TERMS,
CONDITIONS AND PROVISIONS OF THE PLAN, THE PLAN SHALL CONTROL, AND THIS
CERTIFICATE SHALL BE DEEMED TO BE MODIFIED ACCORDINGLY, PROVIDED THAT TO THE
EXTENT THE PLAN PROVIDES THE COMMITTEE WITH DISCRETION TO DETERMINE THE TERMS OF
THE OPTION, THE EXERCISE OF SUCH DISCRETION SHALL NOT BE CONSIDERED TO BE
INCONSISTENT WITH THE TERMS OF THE PLAN.  THIS CERTIFICATE CONTAINS THE ENTIRE
UNDERSTANDING OF THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREOF AND
SUPERSEDES ANY PRIOR AGREEMENTS BETWEEN THE COMPANY AND THE PARTICIPANT WITH
RESPECT TO THE SUBJECT MATTER HEREOF.


9.     WITHHOLDING.  THE COMPANY SHALL HAVE THE RIGHT TO DEDUCT FROM ANY
PAYMENT, OR TO OTHERWISE ACQUIRE, PRIOR TO THE ISSUANCE OR DELIVERY OF ANY
SHARES OF COMMON STOCK OR THE PAYMENT OF ANY CASH HEREUNDER, PAYMENT BY THE
PARTICIPANT OF, ANY FEDERAL, STATE OR LOCAL TAXES REQUIRED BY LAW TO BE WITHHELD
WITH RESPECT TO THE OPTION.


10.   NOTICES.  ANY NOTICE OR COMMUNICATION GIVEN HEREUNDER SHALL BE IN WRITING
AND SHALL BE DEEMED TO HAVE BEEN DULY GIVEN WHEN DELIVERED IN PERSON, OR BY
UNITED STATES MAIL, TO THE APPROPRIATE PARTY AT THE ADDRESS SET FORTH BELOW (OR
SUCH OTHER ADDRESS AS THE PARTY SHALL FROM TIME TO TIME SPECIFY):

If to the Company, to:

Superior Essex Inc.

150 Interstate North Parkway

Atlanta, Georgia 30339

Attention: Corporate Secretary

Notices to the Participant will be directed to the address of the Participant
then currently on file with the Company.

11.   No Obligation to Continue Employment.  This Certificate is not an
agreement of employment.  This Certificate does not guarantee that the Employer
will employ the Participant for any specific time period, nor does it modify in
any respect the Employer’s right to terminate or modify the Participant’s
employment or compensation.

--------------------------------------------------------------------------------

 